NO.
07-11-0180-CR
                                                                              
                                                   IN THE COURT OF
APPEALS
 
                                       FOR THE SEVENTH DISTRICT OF
TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                               AUGUST
3, 2011   ______________________________
 
                                                      HAROLD DEAN
OSBORN,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF
TEXAS, 
 
                                                                                                            Appellee
 
______________________________
 
                       FROM THE 47th DISTRICT COURT OF RANDALL
COUNTY;
 
                                  NO. 15,038-A; HON. DAN SCHAAP,
PRESIDING
                                           _______________________________
                                                                              
                                               ON ABATEMENT AND
REMAND
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL
and HANCOCK, JJ.
Appellant appeals from his conviction for aggravated assault with a
deadly weapon.  The clerk’s record
was filed on June 28, 2011.  The reporter
has requested an extension of time to file the record, stating that appellant
has not submitted a request to prepare the record, nor has he paid or made
arrangements to pay for the record. 
Counsel for appellant contacted this court on July 13, 2011,
representing that appellant no longer wishes to appeal.  On July 22, 2011, appellant’s counsel stated
that he would send this court a motion to dismiss.  To date, no motion to dismiss has been
received by the Court.
Accordingly, we
abate this appeal and remand the cause to the 47th District Court of Randall
County (trial court) for further proceedings. 
Upon remand, the trial court shall determine, by reasonable evidentiary
procedure it selects, the following:
1.  whether appellant desires to prosecute the
appeal; 
         2. 
whether appellant is indigent; and, if so,
3.  whether the appellant is entitled to a free record or
appointed counsel.
 
The trial court
is also directed to enter such orders necessary to address the aforementioned
questions.  So too shall it include its
findings on those matters (including the name, address, and phone number of any
attorney it may appoint to represent appellant in this appeal) in a
supplemental record and cause that record to be filed with this court by
September 2, 2011.  Should further time
be needed to perform these tasks, then same must be requested before September 2,
2011.  
It is so
ordered.
Per Curiam
Do not publish.